Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2014-007
Release Date: 10/31/2014
CC:FIP:B04:RLBaxter
POSTS-137937-13
UILC:

833.02-00

date:

October 21, 2014

to:

Linda M. Kroening
Division Counsel
(Large Business & International)

from:

Helen Hubbard
Associate Chief Counsel
(Financial Institutions & Products)

subject:

Third Party Communication: None
Date of Communication: Not Applicable

GLAM-Special Deduction under Section 833(b)
This Generic Legal Advice Memorandum (GLAM) responds to your request for
assistance dated October 21, 2013. This advice may not be used or cited as precedent.
ISSUES
Whether more than one Blue Cross and Blue Shield (BCBS) organization may include
in the computation of its special deduction under § 833(b) of the Internal Revenue Code
the cost of eligible medical services provided to a single BCBS policyholder through a
national coordination program, and if not more than one, which organization may
include it in the computation?
CONCLUSION
Only one BCBS organization, the Home Plan, may include in the computation of its
special deduction under § 833(b) the cost of eligible medical services provided to a
single BCBS policyholder through a national coordination program.
GENERIC FACT PATTERN
Two health insurance companies, the Home Plan and the Host Plan, are BCBS
organizations that meet the requirements of § 833(c). The Home Plan and the Host
Plan have contracts with service providers. As a condition of their license agreements

POSTS-137937-13

2

with the BCBS Association, the Home Plan and the Host Plan participate in a national
coordination program that facilitates nationwide coverage for their subscribers
(policyholders).
The Home Plan issues a health insurance policy and card to Subscriber X, an
individual. Subscriber X visits a territory covered by the Host Plan and receives medical
care from a service provider. The service provider submits its claim to the Host Plan.
The Host Plan enters the data into the national coordination program system and the
system forwards the data to the Home Plan. The Host plan does not make any
determination regarding the scope of coverage or Subscriber X’s eligibility for coverage.
The Home Plan evaluates the data submitted by the Host Plan, determines whether or
how much of the claim is allowable under the Home Plan’s policy, and advises the Host
Plan of its determination. The Host Plan then pays the service provider the approved
amount and submits a claim to the Home Plan for reimbursement.
All of the financial transactions between the Home Plan and the Host Plan are carried
out through a BCBS Association entity that nets and automatically settles financial
obligations arising from claims handled through the national coordination program.
These net settlements are made by direct access to each Plan’s bank account.
Under the applicable accounting procedures, the Host Plan accounts for the payment to
the service provider and reimbursement from the Home Plan through accounts payable
and accounts receivable. The Host Plan recognizes no expense. The Host Plan
recognizes revenue only for the administrative expense reimbursement and retained
discount or access fee components of the amount received from the Home Plan. In
contrast, the Home Plan records an unpaid claim liability and recognizes the related
expense.
LAW AND ANALYSIS
Section 833(a)(2) allows any organization that meets the requirements of § 833(c) to
take a special deduction determined under § 833(b). Section 833(b)(1) provides that
the special deduction for any taxable year is the excess (if any) of—
(A) 25 percent of the sum of—
(i) the claims incurred during the taxable year and liabilities incurred during
the taxable year under cost-plus contracts, and
(ii) the expenses incurred during the taxable year in connection with the
administration, adjustment, or settlement of claims or in connection with the
administration of cost-plus contracts, over
(B) the adjusted surplus as of the beginning of the taxable year.
The special deduction is limited to the organization’s health-related business. Section
833(b)(4). In addition, the special deduction cannot exceed taxable income attributable

POSTS-137937-13

3

to health-related business of the organization for the taxable year (determined without
regard to such deduction). Section 833(b)(2).
A technical correction to § 833(b) was enacted in 1997 to clarify retroactively that
liabilities and administrative expenses incurred in connection with cost-plus contracts
were included in the special deduction calculation. Taxpayer Relief Act of 1997, Pub. L.
105-334, § 1604 (August 5, 1997).
Both the Home Plan and the Host Plan are “existing Blue Cross or Blue Shield
organization[s]” within the meaning of § 833(c)(2). Accordingly, both the Home Plan
and the Host Plan are entitled under § 833(b) to a special deduction against their
regular taxable income if their qualifying claims, liabilities, and expenses incurred
exceed an adjusted surplus threshold.
The Home Plan may include the cost of the medical services provided to Subscriber X
in its computation of the special deduction as part of its claims incurred during the
taxable year under § 833(b)(1)(A)(i). Thus, the question is whether the Host Plan may
include the cost of the medical services provided to Subscriber X through the national
coordination program as part of its liabilities or expenses incurred in connection with
cost-plus contracts, or its expenses incurred during the taxable year in connection with
the administration, adjustment, or settlement of claims.
The Home Plan/Host Plan arrangement is not an arrangement under a cost-plus
contract, but a networking arrangement that allows BCBS organizations to ensure
nationwide coverage for their BCBS subscribers. Cost-plus contracts are a class of
self-insurance arrangement offered by BCBS organizations under which a BCBS
organization will pay all of a self-insured plan’s covered claims from its own bank
account and the self-insured plan will, in turn, pay the BCBS organization for the claims
plus a negotiated amount to cover the BCBS organization’s administrative expenses
and profit. Under the Home Plan/Host Plan, Subscriber X is not self-insured, but is
covered by the health insurance policy underwritten by the Home Plan. The Home Plan
bears the insurance risk. Even if Subscriber X were instead a participant in a selfinsured group plan, the only cost-plus contract would be between the Home Plan and
the sponsor of Subscriber X’s plan. As a result, only the Home Plan would incur a
liability under a cost-plus contract.
In addition, even though the Host Plan pays the service provider before receiving
reimbursement from the Home Plan, the Host Plan only makes this payment after the
Home Plan adjudicates the claim and informs the Host Plan of the approved amount.
The Host Plan does not make any determination regarding the scope of coverage or
Subscriber X’s eligibility for coverage. Because the Home Plan/Host Plan arrangement
is not an arrangement under a cost-plus contract, the Host Plan cannot include the cost
of the medical services provided to Subscriber X as part of its liabilities or expenses
incurred in connection with cost-plus contracts.

POSTS-137937-13

4

Nor can the Host Plan include the cost of the medical services proved to Subscriber X
as part of its expenses incurred during the taxable year in connection with the
administration, adjustment, or settlement of claims. The Host Plan does not have an
insurance risk in the Home Plan/Host Plan arrangement, nor is the Host Plan subject to
a credit risk in regard to whether the Home Plan will reimburse the Host Plan for its
payments to the service provider. All of the financial transactions between the Home
Plan and the Host Plan are carried out through a BCBS Association entity that nets and
automatically settles financial obligations arising from claims handled through the
national coordination program. Most importantly, the Host Plan only pays the service
provider the approved amount after receiving notification from the Home Plan of its
claim determination and the Home Plan agrees to reimburse the Host Plan. Therefore,
the Host Plan does not have an expense incurred and cannot include the cost of the
claim that it paid for Subscriber X’s medical care as part of its expenses incurred during
the taxable year in connection with the administration, adjustment, or settlement of
claims.
This conclusion is supported by the principle that a taxpayer is not allowed to deduct an
otherwise deductible amount if the taxpayer is entitled to reimbursement, unless the
reimbursement is included in gross income, is worthless, or is unlikely to be collected.
Glendinning, McLeish & Co. v. Commissioner, 61 F.2d 950, 952 (2d Cir. 1932), aff’g 24
B.T.A 518 (1931); Addressograph-Multigraph Corp. v. Commissioner, 4 T.C.M. 147, 177
(1945); Findley v U.S., 28 F.Supp. 715, 719 (W.D. La. 1939); Standard Oil Co. of N.J. v.
Commissioner, 11 T.C. 843, 848-49 (1948), supplementing 7 T.C. 1310 (1946);
Pittsburgh Indus. Eng’g Co. v. Commissioner, 9 T.C.M. 1132, 1140 (1950). See
Weihrauch v. Commissioner, 37 T.C.M. 28, 32 (1978); Rev. Rul. 75-46, 1975-1 C.B. 55.
The term “expenses incurred” means all expenses shown on the annual statement
approved by the National Association of Insurance Commissioners, and is computed as
follows: to all expenses paid during the taxable year, add expenses unpaid at the end
of the taxable year and deduct expenses unpaid at the end of the preceding taxable
year. Section 832(b)(6). Section 832(b)(6) also provides that for the purpose of
computing the taxable income subject to the tax imposed by § 831, there shall be
deducted from expenses incurred all expenses incurred which are not allowed as
deductions by § 832(c). Section 832(c)(1) allows as a deduction all ordinary and
necessary expenses incurred, as provided in § 162 (relating to trade or business
expenses).
Section 162(a) provides a deduction for all ordinary and necessary business expenses
paid or incurred during the taxable year in carrying on a trade or business. To properly
claim the deduction requires an expense. Indopco, Inc. v. Commissioner, 503 U.S. 79
(1992). A deduction is not allowed for an amount for which there is a right or
expectation of reimbursement. See Burnett v. Commissioner, 356 F. 2d 755 (5th Cir.
1966) cert. denied 385 U.S. 832, 87 S. Ct. 77, 17 L. Ed. 2d 68 (1966); Manocchio v.
Commissioner, 78 T.C. 989 (1982).

POSTS-137937-13

5

Only one BCBS organization, the Home Plan, may include in the computation of its
special deduction under § 833(b) the cost of eligible medical services provided to
Subscriber X through the national coordination program. Although the Plans’
accounting procedures are not controlling, those procedures are consistent with this
conclusion. Specifically, the Host Plan only accounts for the payment and
reimbursement through accounts payable and accounts receivable, recognizing no
expense and revenue only for the administrative expense reimbursement and retained
discount or access fee components of the amount received from the Home Plan. In
contrast, the Home Plan records an unpaid claim liability and recognizes the related
expense. Thus, only the Home Plan incurs expense under § 832(b)(6).
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (202) 317-6995 if you have any further questions.

